779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DENNIS CARROLL, Plaintiff-Appellant,v.HERMAN C. DAVIS, WARDEN; LT. DAVID MILLS; SGT. MAURICEJORDAN; AND BUFORD HARRISON, Defendants-Appellees.
85-5598
United States Court of Appeals, Sixth Circuit.
10/10/85

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  MERRITT, JONES, and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order.


2
It appears from the record that the judgment was entered March 18, 1985.  The notice of appeal was due to be filed on or before April 17, 1985, but was not prepared until May 16, 1985.  According to the appellant's response to the show cause order, the notice of appeal was mailed to the district court on May 12, 1985.  The notice of appeal filed on June 11, 1985 was 55 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack ofjurisdiction. Rule 9(d)(1), Rules of the Sixth Circuit.